Citation Nr: 0032254	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  94-22 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for the revocation of the forfeiture of 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had recognized military service during World War 
II, and was killed in April 1942.  The appellant was married 
to the veteran at the time of his death.

In April 1975, VA determined that the appellant had forfeited 
all rights to VA benefits.  Thereafter, the record reflects 
that the appellant tried on numerous occasions to reopen this 
claim without success.  The last final denial for the 
appellant's claim for reconsideration of the forfeiture 
declared against her was in June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1994 rating determination by the VA Regional 
Office (RO) in Manila, Philippines, which found that new and 
material evidence had not been submitted.

This case was previously before the Board in March 1996 and 
January 1997.  In March 1996, the case was remanded to 
clarify the appellant's choice of representative.  
Thereafter, in a January 1997 decision, the Board found that 
new and material evidence had not been submitted for 
reconsideration of the forfeiture declared against the 
appellant.

The appellant appealed the Board's January 1997 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  In a February 2000 
decision, the Court vacated and remanded the Board's decision 
for readjudication consistent with the holding of Trilles v. 
West, 13 Vet. App. 314 (2000).



FINDINGS OF FACT

1.  In April 1975, it was determined that the appellant had 
forfeited her rights to gratuitous VA benefits because she 
had deliberately presented materially false evidence to VA in 
support of her claim for restoration of death benefits in 
1971.

2.  Following the April 1975 forfeiture decision, the 
appellant tried on numerous occasions to reopen this claim 
without success.  The last final denial for the appellant's 
claim for revocation of the forfeiture declared against her 
was in June 1991.  At the time of the June 1991 decision, the 
appellant was provided with information regarding her right 
to appeal, but did not do so.

3.  The additional evidence submitted to reopen the 
appellant's claim for the revocation of the forfeiture of VA 
benefits either does not bear directly and substantially upon 
the specific matter under consideration, or it is cumulative 
or redundant, or it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1991 decision regarding the appellant's 
forfeiture of entitlement to VA benefits is final.  
38 U.S.C.A. § 4005(c) (1988) (38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 2000)); 38 C.F.R. § 19.153 (1990) (38 C.F.R. 
§ 20.1103 (2000)).

2.  The evidence added to the record since the June 1991 
decision is not new and material as to whether the appellant 
submitted false evidence in support of her claim for 
restoration of death benefits in 1971.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (1999); 
Trilles v. West, 13 Vet. App. 314 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  As noted above, VA determined in April 1975 that 
the appellant had forfeited all rights to VA benefits.  
Thereafter, the record reflects that the appellant tried on 
numerous occasions to reopen this claim without success.  The 
last final denial for the appellant's claim for 
reconsideration of the forfeiture declared against her was in 
June 1991.

The evidence of record at the time of the June 1991 decision 
included the following:

1)  Documents confirming that the veteran had military 
service in World War II, and that he was killed in April 
1942.

2)  A letter from the Office of the Municipal Treasurer, and 
supporting lay statements, confirming that the appellant and 
the veteran were married in March 1938.

3)  An April 1948 VA letter to the appellant informing her of 
her award of death compensation as the unremarried widow of 
the veteran.  By this letter, the appellant was informed that 
her payments of compensation would be discontinued upon her 
remarriage or death.

4)  Field Examination Reports issued in July 1962, January 
1963, and April 1963, as well as supporting documents, which 
show that the appellant admitted living with BC in a 
husband/wife relationship beginning in September 1962, which 
she had ended because she was afraid of losing her death 
pension benefits.  Also of record were statements from the 
appellant that at the time of her relationship with BC, he 
was married to another woman, and that she had never legally 
married him, along with an abstract of marriage record 
showing that BC had married another woman in 1959.

5)  A July 1963 Administrative Decision, which noted that the 
April 1963 Field Examination report revealed that the 
appellant admitted that she had lived with BC from September 
to December 1962, holding herself out to the public as his 
wife.  Accordingly, it was recommended that death benefits by 
discontinued to the appellant on the date preceding the date 
of cohabitation.  

6)  VA letters to the appellant, dated in February and March 
1965, which informed her that her death benefits had been 
stopped as the evidence of record showed that she could no 
longer be considered the unremarried widow of the veteran.

7)  A January 1971 statement from the appellant in which she 
requested restoration of VA benefits, reporting that her 
relationship with BC had terminated in 1963 and that she had 
not remarried or lived as the wife of any man since that 
date.

8)  A Declaration of Marital Status, received in February 
1971, in which the appellant reported that she had not 
married anyone since the death of the veteran, and in a 
February 1971 statement in which the appellant reported that 
as of January 1971, and for the period following January 
1971, she had not been married, nor had she lived with a man 
as if married, even though no marriage ceremony had been 
performed.  She further reported that her relationship with 
BC had terminated in 1963.

9)  A February 1974 Field Examination Report, and supporting 
documents, which reflects that the appellant admitted to 
having continued to live with BC as his wife until early 
1973, and that she had filed a false claim in 1971, 
intentionally misrepresenting the fact that she had 
terminated her relationship with BC so as to receive her VA 
benefits.

10)  A March 1974 Administrative Decision which concluded 
that the evidence clearly established that the appellant 
deliberately presented false and material evidence to VA when 
she declared in her February 1971 statement that she had not 
lived with any man in the relationship of husband and wife 
since January 1971.

11)  The April 1975 decision which determined that the 
appellant had forfeited her rights to gratuitous VA benefits 
because she had knowingly and intentionally presented or 
caused to be furnished to VA materially false and fraudulent 
evidence in support of her claim for restoration of death 
benefits.

12)  Numerous statements submitted by the appellant following 
the April 1975 forfeiture decision in which she requested 
that the decision by reconsidered, and her benefits restored.  
She also asserted on various occasions that BC was married to 
another woman in 1959, and that she had never married him 
ceremonially. 

13)  An affidavit from local government officials, dated in 
December 1975, to the effect that the appellant had never 
married BC, and that her relationship had terminated in 1973.  

14)  An affidavit dated in July 1976 from local government 
official to the effect that the appellant and BC had lived in 
a husband and wife relationship, but that BC left with 
another woman in 1976.   

15)  An affidavit dated in July 1976 from BC's parents that 
BC and the appellant lived as husband and wife from 1962 to 
1976, when BC left with another woman. 

16)  An August 1976 affidavit from the sisters of the veteran 
in which they reported that the appellant had been married to 
the veteran, that after his death the appellant lived without 
the benefit of marriage to BC, and that they had not seen BC 
since 1959. 

17)  An August 1977 statement in which the appellant reported 
that she had never knowingly and intentionally presented 
false and fraudulent evidence regarding her marital status as 
the unremarried widow of the veteran.  She also asserted that 
the field investigator may have been untruthful. 

18)  A June 1988 affidavit in which friends of the appellant 
reported that she had never married after the death of the 
veteran. 

19)  A May 1991 statement from the appellant's municipal 
mayor that the appellant had not lived with nor married any 
man since the death of the veteran.

In June 1991, the RO notified the appellant that no further 
action would be taken on her claim because the evidence of 
record established that she had forfeited all rights to VA 
benefits because she had deliberately presented false 
evidence to VA for the purpose of establishing her 
entitlement to restoration of VA benefits.  The appellant was 
provided with information regarding her right to appeal, but 
did not do so; the decision is therefore final. 

The additional evidence received since the June 1991 decision 
includes the following:

1)  A July 1991 statement from the appellant in which she 
acknowledged that she had lived with BC in a husband/wife 
relationship, but that he had left her in 1974.

2)  A certification from the appellant's municipal mayor, 
dated in January 1994, to the effect that the appellant had 
not applied for a marriage license since the death of the 
veteran.

3)  A February 1994 statement in which a local government 
official reported that the appellant was of good moral 
character, and that she had not remarried since the death of 
the veteran.

4)  A November 1996 statement from the appellant's 
representative in which it was contended that the original 
1962 termination of the appellant's benefits was improper, 
because the appellant was not informed that her benefits 
could be terminated if she cohabited with a man, even if 
there was no marriage.  It was also contended that 
misapplication of an evidentiary regulation could be 
considered new and material evidence, and that he had 
provided examples of such misapplication, meaning that the 
claim should be reopened.  The representative cited to the 
cases of Corpuz v. Brown, 4 Vet. App. 110 (1993), and Jensen 
v. Brown, 19 F.3d 1413, 1415 (1994), as supporting this 
assertion.  

In January 1997, the Board found that new and material 
evidence has not been presented.  The Board found that the 
additional evidence submitted since the June 1991 decision 
consisted of lay statements, which were duplicative or 
cumulative of evidence previously considered or did not raise 
a reasonable possibility of changing the outcome of the 
decision.  Consequently, the benefit sought on appeal was 
denied.

In February 2000, the Court vacated the January 1997 decision 
and remanded the case to the Board.  The Court noted that in 
making its determination that the claimant had not submitted 
new and material evidence to reopen her claim, the Board 
applied the criteria for reopening enunciated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The standard set forth in 
Colvin, however, was overruled by the U.S. Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Moreover, the Court noted that it had recently 
announced that the standard applied in Hodge may also be 
inappropriate to determine whether new and material evidence 
has been submitted to reopen a claim to revoke a forfeiture.  
See Trilles, 13 Vet. App. at 327 wherein the Court stated 
that it would be preferable for the Secretary and the Board 
to first have an opportunity to address what constitutes new 
and material evidence under 38 C.F.R. § 3.156(a) and 
38 U.S.C.A. § 5108 for purposes of reopening prior forfeiture 
decisions.  Consequently, the Court vacated the January 1997 
decision of the Board and remanded the matter for 
readjudication consistent with Trilles, supra. 

The appellant submitted a statement to the RO in March 2000 
in which she contended that she was entitled to the 
resumption of DIC benefits under the law which restored these 
benefits upon the death of the co-habitant.  

In May 2000, the Board sent correspondence to appellant 
offering her the opportunity to submit additional argument 
and evidence in support of her appeal.  She was informed that 
she had 90 days from the date of the correspondence in which 
to submit such evidence, and that following receipt of her 
response or the end of the 90-day period, her representative 
would be provided with an opportunity to review her case 
before it was forwarded to a member of the Board for 
adjudication.  No response appears to be on file from the 
appellant with respect to the May 2000 correspondence.

The veteran's representative submitted a statement in support 
of her claim in October 2000.  The representative summarized 
the procedural history, and emphasized that the holding of 
Stegall v. West, 11 Vet. App. 268 (1998), that "a remand by 
[the] Court ... confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  (Emphasis added).  Further, the representative 
asked the Board to carefully and sympathetically review the 
appellant's claim and render a decision which represented 
sound rating and medical principles consistent with VA's 
policy of liberal interoperation and application of existing 
laws and regulations.  The representative also insisted that 
the full benefit of reasonable doubt be afforded the 
appellant by the Board.


Legal Criteria.  Any person who knowingly makes or causes to 
be made or conspires, combines, aids, or assists in, agrees 
to, arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any of the laws administered by the 
Secretary, shall forfeit all rights, claims, and benefits 
under all laws administered by the Secretary.  Fraud is 
defined as an act committed in perpetration of one of the 
above-listed actions.  38 U.S.C.A. § 6103(a); 38 C.F.R. § 
3.901.

The Board notes that in the caselaw established by Villeza v. 
Brown, 9 Vet. App. 353 (1996), and Tulingan v. Brown, 9 Vet 
App. 484 (1996), the Court held that where a person seeks 
revocation of a previously invoked forfeiture of VA benefits, 
the issue to be addressed is not a question of the submission 
of new and material evidence with respect to the revocation 
of the forfeiture, but rather whether the person is shown by 
a preponderance of the evidence to be a benefits-eligible 
claimant for VA benefits purposes.  However, in Trilles, 
supra, the Court expressly overruled this caselaw, and held 
that the standard for new and material evidence would apply 
in this type of claim.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed, despite the 
finality of a prior decision, if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

As indicated above, the Court of Appeals for the Federal 
Circuit struck down that part of legal test established by 
Colvin, supra, which found that in order for newly submitted 
evidence to be considered material, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Hodge, supra.  The Federal Circuit 
found that this test imposed a greater burden than what was 
contemplated by the law and regulations on the issue of "new 
and material evidence."  However, in Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000), the Federal Circuit held that 
Hodge only overruled the third prong of the Colvin test which 
required that the additional evidence must be reasonably 
likely to change the outcome of the case.  The Federal 
Circuit, in Anglin, held that Hodge did not overrule the 
first and second prongs of the Colvin test, i.e., that in 
order for the additional evidence to be considered new and 
material (1) it must be not merely cumulative of other 
evidence in the record, and (2) it must be probative of the 
issues at hand.

It was also noted above that the Court stated in Trilles that 
the standard applied in Hodge may also be inappropriate to 
determine whether new and material evidence has been 
submitted to reopen a claim to revoke a forfeiture, and that 
it wanted the Secretary and the Board to address what 
constitutes new and material evidence for purposes of 
reopening prior forfeiture decisions.  With respect to this 
holding, the Board notes that the only standard it has for 
determining whether new and material evidence has been 
submitted to reopen any type of claim is that articulated by 
38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. 
§ 3.156(a), provide that "new and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the authors of 
the majority opinion in Trilles commented that "it [was] 
difficult to perceive of any evidence that would 'bear 
directly and substantially upon the specific matter' ...other 
than evidence exculpatory of the claimant's misdeeds or 
evidence showing VA fraud in the original decision."  Trilles 
at 331.


Analysis.  As noted above, it was previously determined in 
April 1975 that the appellant had forfeited her rights to VA 
benefits because she submitted fraudulent statements in 1971 
that her marital relationship with BC had terminated, when, 
in fact, it had not.  Thereafter, the record reflects that 
the appellant tried on numerous occasions to reopen this 
claim without success.  The last final denial for the 
appellant's claim for revocation of the forfeiture declared 
against her was in June 1991.

The appellant's statements regarding her relationship to BC, 
including the fact that they were never officially married, 
and that he was officially married to someone else, are not 
new since the same assertions were made by her on many 
occasions prior to the June 1991 decision.  Similarly, the 
lay statements from the municipal mayor and civil registrar 
that the appellant had not officially remarried since the 
death of the veteran are not new in that evidence was on file 
to this effect at the time of the June 1991 decision.  
Consequently, the Board concludes that this evidence is 
merely cumulative of the evidence already of record at the 
time of the last prior denial.

The Board also finds that nothing in the additional evidence 
is exculpatory of the appellant's misdeeds, nor does it show 
VA fraud in the original decision.  Although the appellant 
asserted in her August 1977 statement that the field 
investigator may have been untruthful, no evidence to this 
effect has been submitted in her current attempt to have her 
forfeiture revoked.  Furthermore, the additional evidence, 
including the appellant's own statements, confirms that she 
was involved in a husband/wife type relationship with BC 
after the death of the veteran, that the relationship was in 
effect at the time she submitted her 1971 claim to have her 
VA benefits restored, and that it continued for several years 
thereafter.  Consequently, the additional evidence, to the 
extent that it is relevant to whether or not the appellant 
presented false evidence to VA in 1971, is in no way 
favorable to her claim.  This new evidence is unfavorable to 
the appellant's claim inasmuch as it tends to show that she 
did in fact lie to VA in 1971 when she denied that she was 
then living with BC.  The additional evidence does not tend 
to negate the established fraud.  Trilles at 340.

The Board notes that the appellant has submitted statements 
in which she makes reference to Public Law No. 105-178, which 
changed the law regarding DIC benefits, effective October 1, 
1998.  As of that date, the law was changed to allow 
reinstatement of DIC benefits if the remarriage is terminated 
by death, divorce, or annulment.  However, this change in the 
law is irrelevant to the instant case because it was 
determined that the appellant forfeited her right to VA 
benefits by the submission of fraudulent statements regarding 
the status of her relationship with BC.  In short, this law 
did not authorize the restoration of benefits in cases, such 
as the appellant's, where the right to VA benefits was 
terminated because of a forfeiture decision.

The Board has also considered the appellant's 
representative's arguments, but does not find them 
persuasive.  Regarding the assertion that the appellant was 
not notified that she could lose her benefits by living with 
a man without benefit of marriage prior to the termination of 
her benefits in 1962, the Board finds that this is irrelevant 
in the instant case.  The forfeiture imposed on the appellant 
was due to the fact that she lied about the status of her 
relationship to BC in 1971, when she sought to have her VA 
benefits restored.  As her VA benefits had been stopped in 
the 1960s because of her relationship with BC, the appellant 
was on notice in 1971 that living with BC, or any man, in a 
husband/wife relationship was a bar to VA benefits even if 
they were not officially married.  

With respect to the representative's citation to Corpuz, 
supra, the Board notes that the Federal Circuit held in 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998) that such a 
misapplication of, or failure to apply, statutory or 
regulatory burden shifting presumption was not new and 
material evidence; i.e., the Federal Circuit struck down this 
line of caselaw.  The Federal Circuit acknowledged that in 
Jensen, supra, it cited to Corpuz, which in turn had cited 
and discussed Akins v. Derwinski, 1 Vet. App. 228 (1991), but 
that it did not explicitly accept this rationale in that 
decision.

There being no other evidence to support the appellant's 
appeal, the Board concludes that new and material evidence 
has not been submitted, and that the benefit sought on appeal 
must be denied.  Inasmuch as the appellant has not submitted 
new and material evidence in support of her request to 
reopen, the Board does not have jurisdiction to consider the 
claim or to order additional development.  See Barnett v. 
Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

The Board acknowledges that the RO did not explicitly 
consider the appellant's claim based upon the holdings in 
Hodge, supra, and Trilles, supra.  When the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice to respond and, if not, whether the claimant 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  In the instant case, the Board finds that the 
appellant has not been prejudiced by the decision herein, as 
the Federal Circuit's holding in Hodge, supra, shows that the 
case was adjudicated under a more liberal standard than what 
was required at the time of the Board's January 1997 
decision.  Moreover, the record reflects that the RO has sent 
numerous correspondence to the appellant over the years 
informing her that her VA benefits were forfeited and could 
not be restored due to the fact that she had previously lied 
about the status of her relationship to BC, and the Board has 
determined that the additional evidence submitted since the 
last prior denial is essentially cumulative of that 
previously of record.  Finally, the Board notes that, 
following the Court's decision, correspondence was sent to 
appellant in May 2000 offering her the opportunity to submit 
additional argument and evidence in support of her appeal, 
and she did not do so.


ORDER

New and material evidence not having been submitted to reopen 
the claim for the revocation of the forfeiture of VA 
benefits, the benefit sought on appeal is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

 

